DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a control method of an image processing system that computerizes a document, the image processing system comprises a display for displaying a user interface screen for setting a property to a scanned image obtained by scanning the document and a controller for controlling the display on the user interface screen, wherein on the user interface screen, at least a preview pane that is an area preview-displaying the scanned image and a property pane that is an area to which a setting value of each setting item of the property is input exist, and wherein at least a part of a field of a setting item displayed in the property pane and a text block corresponding to the setting item in the scanned image preview-displayed in the preview pane are colored with a same color or similar colors.  

  

Nabetani (US 2020/0068095 A1) shows in Figure 9 and paragraphs [0084]-[0086] when a color into which change is performed is designated in the first color designation part 6101 for the first change region 1101 and the fourth change region 1104, the designated color and the regions for which 
Miyasaka (US 2019/0384551 A1) shows in Figure 8 paragraph [0084] display with first print job is selected and the user then selects 2 layers in the input field 42, the first controller 11 acquires the layer order color, then white, in step 5110, and in step S120 generates a preview image by setting the color image data D12pv as the first layer, and then superimposing the specific -color image data D11pv as the second layer over the first layer. 
Takai (US 2013/0321837 A1) in Figure 8B and paragraph [0067]-[0070] setting value input screen 803 as well as in the operation screen 700, the preview display area 704 is displayed, and in the preview display area 704, the preview image 705 corresponding to "full color" 802a is displayed, "full color" key 805a is set as an initial value in advance, and therefore, "full color" key 805a is displayed with a background color different from a background color of the other setting value keys among the setting value keys 805. Takai do not include all the detailed combined limitations included in the claim including a display for displaying a user 

Claims 2-15 depend on allowed claims therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675